        Case 5:18-cv-01902-CFK Document 43 Filed 02/27/19 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT W. MAUTHE, individually and )
as the representative of a class of    )
similarly-situated persons,            )
                                       )
                           Plaintiff,  )
                                       )
              v.                       )       Case No. 18-cv-1902
                                       )
SPREEMO, INC. and                      )       Hon. Chad F. Kenney, Jr.
THE HARTFORD FINANCIAL                 )
SERVICES GRP.,                         )
                                       )
                           Defendants. )

                       PLAINTIFF’S NOTICE OF APPEAL

      NOTICE IS GIVEN that plaintiff Robert W. Mauthe hereby appeals to the

United States Court of Appeals for the Third Circuit from the Order entered on

January 28, 2019 (ECF 41, 42), granting Defendants’ motion to dismiss, as well as

the memorandum order entered concurrently (ECF 40). A true and correct copy of the

Orders are attached as Exhibits A, B, and C.
      Case 5:18-cv-01902-CFK Document 43 Filed 02/27/19 Page 2 of 3



Dated: February 27, 2019               Respectfully submitted,



                                       ROBERT W. MAUTHE, individually
                                       and as the representative of a class of
                                       similarly-situated persons,

                                       By: /s/ Richard Shenkan

                                       Richard Shenkan
                                       SHENKAN INJURY LAWYERS, LLC
                                       P.O. Box 7255
                                       New Castle, PA 16107
                                       Phone: (248) 562-1320
                                       Fax: (888) 769-1774

                                       Phillip A. Bock (admitted pro hac vice)
                                       Daniel J. Cohen (admitted pro hac vice)
                                       BOCK,       HATCH,         LEWIS        &
                                       OPPENHEIM, LLC
                                       134 N. La Salle St., Ste. 1000
                                       Chicago, IL 60602
                                       Telephone: 312-658-5500
                                       Facsimile: 312-658-5555




                                   2
        Case 5:18-cv-01902-CFK Document 43 Filed 02/27/19 Page 3 of 3



                           CERTIFICATE OF SERVICE

      I hereby certify that on February 27, 2019, I electronically filed the foregoing

in the United States District Court for the Eastern District of Pennsylvania using the

CM/ECF system which will automatically send e-mail notification of such filing to

any counsel that has entered an appearance.



February 27, 2019                                          /s/ Richard Shenkan
                                                           Counsel for Plaintiff




                                          3
